       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 1 of 22 PageID #: 1
                                      UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION

                                                 CASE NO.: c3 ¦ \ 0/S )Ll /ESP

PEARL E. DAVIS, THOMAS G. DAVIS and              CIVIL ACTION

JANICE L. SCOLES,                                PLAINTIFFS’ ORIGINAL COMPLAINT FOR A CIVIL

                                                 CASE ALLEGING NEGLIGENCE, GROSS
             Plaintiffs,
                                                 NEGLIGENCE, INTENTIONALLY, AND/OR
       V.

                                                 KNOWINGLY CAUSING SEVERE BODILY INJURY TO
HILTON WORLDWIDE HOLDINGS INC.,                  AN ELDERLY INDIVIDUAL, PRODUCT LIABILITY,
HILTON FRANCHISE HOLDING LLC,                    PREMISES LIABILITY, STRICT LIABILITY, APPARENT
HILTON DOMESTIC OPERATING                        AGENT LIABILITY, AND SUPERIOR AGENT
COMPANY INC., HILTON DOE whose true
                                                 LIABILITY.
name is unknown, O REILLY
                                                 (28 U.S.C. 1332; Diversity of Citizenship and Amount in
HOSPITALITY MANAGEMENT LLC,                      Controversy Greater than $75,000)

KONE INC., PARK HOTELS & RESORTS

INC.


INCLUSIVE,

                                                                                0V o 2019
             Defendants.                                                  Ckrk TU trict Cn




                           COMPLAINT: DAVIS v. HILTO et al            Page 1 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 2 of 22 PageID #: 2
                                          The Parties to This Complaint


                                                     Plaintiffs:


1 .Pearl Elizabeth Davis;


     a) 501 W. Harrison St.


      b) Jefferson, TX 75657,


      c) 903-665-2870,


      d) peailedavis4@gma.il.com,



      e) Plaintif Pearl Davis (hereafter Mrs. Davis) is domiciled in the Eastern District of Texas (Social Security

          number XXX-XX-4788),


2. Thomas Glenn Davis;


      a) 501 W. Harrison St.


      b) Jefferson, TX 75657,


     c) 903-926-8766,


     d)

      e) Plaintiff Thomas Davis (hereafter Mr. Davis) is the son of Mrs. Davis and domiciled in the Eastern

          District of Texas (Social Security Number XXX-XX-4877),


3. Janice L. Scoles;


     a) 37 EMS D22B Ln.


     b) Syracuse, IN, 46567,


     c) 574-658-3992,

                            COMPLAINT: DAVIS v. HILTO et al                 Page 2 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 3 of 22 PageID #: 3
     d) Janicescoles@hotmail.com


     e) Plaintiff Janice Scoles (hereafter: Mrs. Scoles) is the daughter of Mrs. Davis and is domiciled in the

         Northern District of Indiana (Social Security number XXX-XX-9750),


                                                   Defendants:


                                               Hilton Defend nts:


4. To the best of plaintiff s knowledge and belief Hilton Franchise Holding LLC is a Delaware limited liability

 corporation which has operations within the Eastern District of Texas and whose principal business address is

  7930 Jones Branch Drive, Suite 1100, McLean, Virginia 22102 USA which is a wholly owned subsidiary of

  Hilton Domestic Operating Company Inc., whose equity is indirectly held by Hilton Worldwide Holdings Inc.


5. To the best of plainti fs knowledge and belief Hilton Domestic Operating Company Inc. is a Delaware

  corporation which has operations within the Eastern District of Texas whose equity is indirectly held by

  Hilton Worldwide Holdings Inc. and whose principal business address is 7930 Jones Branch Drive, Suite

  1100, McLean, Virginia 22102 USA.


6. T0 the best of plaintiff s knowledge and belief Hilton Worldwide Holdings Inc., is a Delaware corporation

  which has operations within the Eastern District of Texas and whose principal business address is 7930 Jones

  Branch Drive, Suite 1100, McLean, Virginia 22102 USA.


7. To the best of plaintiff s knowledge and belief Park Hotels & Resorts Inc. is a Delaware corporation which

  has operations within the Eastern District of Texas and whose principal business address is 1775 Tysons

  Bouleva d, 7th Floor, Tysons, VA 22102 USA.


8. T0 the best of plaintiff s knowledge and belief, Defendant Hilton Doe is a U.S. Corporation who entered into

  a franchisee/franchisor relationship or licensing agreement which allowed O Reilly to use the term Embassy

  Suites by Hilton . O’Reilly has not responded to plaintiffs request for the identity of this entity, but the



                            COMPLAINT: DAVIS v. HILTON et al                 Page 3 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 4 of 22 PageID #: 4
 identity should be available to plaintiffs during the discovery process. Defendant Parks or one of the listed

 listed Hilton defendants and they have operations within the Eastern District of Texas.


                                                  Other Defenda ts:


9. To the best of plaintiff s knowledge and belief Defendant O Reilly Hospitality Management LLC (hereafter:

 O’Reilly), is a Missouri Limited Liability Corporation which has operations within the Eastern District of

 Texas and whose headquarters are in Springfield Missouri.


10. To the best of plaintiffs knowledge and belief, defendant Kone Inc. (Hereafter: Kone) is a foreign

 owned corporation incorporated in the State of Delaware which has operations within the Eastern District of

  Texas with its principal place of business in Lisle, Illinois. KONE is owned entirely by KONE Holdings, Inc.

  (Delaware), which is owned by Finescal Oy (Finland), which is owned by KONE Corporation (Finland),

  which is publicly traded on the Helsinki Stock Exchange.


                                                   Jurisdiction And Venue


11. This Court has jurisdiction of the since the matter in controversy exceeds the sum or value of $75,000,

  exclusive of interest and costs, and is between parties of different States.


12. Venue is proper in the Eastern District of Texas since a substantial part of the events or omissions giving

  rise to the claim occur ed in the District.


13. Venue in the Marshall Division should be maintained for the convenience of plaintiffs and the fact

  witnesses. Defendants will not suffer harm since they would be required to obtain outside council and/or

  travel to any division within the Eastern District.


                                                      Statement of Claim


14. On April 21, 2018, at the Embassy Suites by Hilton Hotel and Convention Center in Denton, Texas

  (hereafter: hotel) plaintiff, Mrs. Pearl Davis, suffered a broken femur.


                              COMPLAINT: DAVIS v. HILTON et al                   Page 4 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 5 of 22 PageID #: 5
15. Each plaintiff suffered recoverable damages due to Mrs. Pearl Davis broken femur.


16. The injmy to Mrs. Pearl Davis was caused by the use of NUD L or nudging mode as part the

 elevator’s operating scheme.


17. The use of NUD L or “nudging mode created an unsafe situation where which Mrs. Davis was shoved

 by the elevator door which caused her injury.


18. All the defendants are separately and independently responsible for the injury to Mrs. Pearl Davis due to

 the intentional, knowledgeable, reckless, grossly negligent, and/or negligent acts and/or omissions com itted

 by each individually which led to the injury.


19. Each defendant committed acts and/or omissions and if any defendant had used the care an ordinary or

 prudent person would have taken and performed different acts, they would have prevented the injury from

 occu ring.



20. Each defendant had an amount of control at times during the specification, design, construction,

 installation, and/or customer approval phases of the construction of the hotel’s elevators such that if any

 defendant had exercised their right of control, they could have prevented the injury from occurring.


21. Plaintiffs seek injunctive and declaratory relief along with all available compensatory and exemplary

 damages, costs of this action, pre and post-judgement interest, reasonable attorney’s fees, appeal costs, and

 any other damages deemed proper by the court.


22. Plaintiffs seek recovery of unlimited exemplary damages based on conduct described as a felony in

 sections 22.02 and 22.04 of The Texas Penal Code since the relevant conduct was authorized, requested,

 commanded, performed, and/or recklessly tolerated by a high managerial agent acting in behalf of the

 corporation and within the scope of their office or employment.




                           COMPLAINT: DAVIS v. HILTO et al                 Page 5 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 6 of 22 PageID #: 6
                                           FACTUAL ALLEGATIONS

23. To the best of each Plaintiffs knowledge, infon ation, and belief, formed after an inquiry reasonable

 under the circumstances we believe there is a basis for each of the allegations.


24. On or about April 21, 2018 Mrs. Davis was an invitee at the hotel has a registered guest and a registered

 attendee to the Take Off Pounds Sensibly Texas State Recognition Days Convention being held at the hotel s

 convention center,


25. Between 6:00 and 7:00 P.M. on April 21, 2018 Mrs. Davis proceeded to enter an elevator on the third

  floor of the hotel at which time the elevator door began to close unexpectantly and struck Mrs. Davis on the

  right shoulder knocking her onto the opposite door facing whereupon she fell to the floor.


26. Mrs. Davis remained on the floor until removed by emergency response personnel.


27. Mrs. Davis was transported by emergency response personnel to the emergency department of the Texas

  Health Presbyterian Hospital of Denton (hereafter: hospital).


28. At the hospital, Mrs. Davis was diagnosed with multiple fractures to her femur and Dr. Timothy Larson

  (hereafter: Dr. Larson) was called in to consult.


29. On the next day Dr. Larson performed surgery on Mrs. Davis to reconstruct her femur.


30. On or about 7:00 P.M. on April 21, 2018 Mr. Davis was informed of the incident and contacted his son,

  Mr. Adam Davis, and his sister, Mrs. Scoles, and inform them of the incident.


31. As soon as practical Mi'. Davis began to travel to the hospital with his charge, Mr. Christopher Brinson

  (hereafter: Mi'. Brinson), during a heavy downpour from the home they share with Mrs. Davis which was more

  than 200 miles from the hospital.


32. As soon as practical Mr. Adam Davis began to travel from his home in Northern Ft. Worth Texas to the

  hospital to act as next of kin for Mrs. Davis.

                            COMPLAINT: DAVIS v. HILTON et al Page 6 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 7 of 22 PageID #: 7
33. As soon as practical Mrs. Scoles began to make arrangements to travel from her home in Northern

  Indiana to the hospital for the purposes of assisting Mrs. Davis.


34. Mr. Davis arrived at the hospital at approximately 2:00 A.M. the night of the incident with Mr. Brinson

 and relieved Mr. Adam Davis as next of kin to Mrs. Davis.


35. On April 22, 2018 Mrs. Scoles arrived at the hospital to assist Mrs. Davis while she remained at the

 hospital and rehab.


36. On April 22,2018 Mr. Davis and Mr. Brinson returned to the home they share with Mrs. Davis.


37. On or about April 28, 2018 Mrs. Davis was transferred to Select Rehab (hereafter: rehab) in Denton

 Texas.



38. On May 8, 2018 Mr. Davis ordered a bed rail from Amazon.com at a cost of $83.33 based on the

 recommendation from the rehab and the information that it was not a covered device on her medical

 insurance.



39. On or about May 09, 2018 Mrs. Scoles went to the hotel and informed a hotel manager of the extent of

 Mi's. Davis injuries.



40. On May 9, 2018 Mrs. Davis was discharged from rehab and returned home. Her grandson, Stephen

 Scoles, traveled from near Houston Texas to the rehab facility in order to take Mrs. Davis and Mrs. Scoles to

 Mrs. Davis home in Jefferson, TX. Mrs. Davis paid Mr. Stephen Scoles $300 for his time and costs.


41. On May 10, 2018 Mrs. Davis began in home rehabilitation therapy from Jordan Home Health Care of

 Jefferson Texas (hereafter: Jordan).


42. On May 22, 2018 Mrs. Scoles returned to her home in Northern Indiana.


43. On June 7, 2018 Mr. and Mrs. Davis traveled to Denton Texas for an appointment with Dr. Larson.




                           COMPLAINT: DAVIS v. HILTO et al              Page 7 of 22
       Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 8 of 22 PageID #: 8
44. While in Denton on June 7, 2018 Mr. Davis joined Mr. Steve Keener, the Operations Manager for the

 hotel, and Mr. Andy Davit, an investigator assigned by O Reilly s insurance carrier Liberty Mutual Insurance,

 for a videotaped prearranged evaluation of the hotel’s elevator operation and allowed one of the elevators to

 enter nudging mode in order to examine its operation. Mr. Davis was informed by Mr. Keener that the

 elevator where the incident occurred had been examined and was shown to operate cor ectly shortly after the

 incident and no issues were found with the elevator. Mr. Keener also informed Mr. Davis that nudging

 mode was the correct operating mode.


45. On July 5, 2018 Mr. and Mrs. Davis traveled to for an appointment with Dr. Larson.


46. While in Denton on July 5, 2018 Mr. Davis spent a few minutes in order to videotape the sequence of

 elevator operation while in “nudging mode.


47. On July 7, 2018 Mrs. Davis was released from the care of Jordan.


48. On July 19, 2018 Mr. Davis obtained a room at the hotel and, during the night, spent approximately half

 an hour videotaping and examining the operation of one of the elevators in “nudging mode.


49. On August 16, 2018 Mr. and Mrs. Davis traveled to Denton Texas for an appointment with Dr. Larson.

 Dr Larson dismissed Mrs. Davis from his care during that visit.


50. From May 31, 2018, up until the time of this filing Mr. Davis has transported Mrs. Davis to her weekly

 T.O.P.S. meeting on most Wednesdays and will likely continue with that activity on most Wednesdays until

 Mrs. Davis feels comfortable driving herself that distance.


51. On August 4. 2018 Mr. Davis transported Mrs. Davis to her quarterly Keep off Pounds Sensibly

 (K.O.P.S) meeting. Mr. Davis has transported Mrs. Davis to these meetings most quarters up until the time of

 this filing and will likely continue with that activity on most quarters until Mrs. Davis feels comfortable

 driving herself that distance.




                           COMPLAINT: DAVIS v. HILTON et al                Page 8 of 22
        Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 9 of 22 PageID #: 9
                                             CLAIMS FOR RELIEF

                                            COMMON PLEADINGS

52. Plaintiffs incorporate by reference as if fully set forth herein the allegations above.


53. Plaintiffs will prove via a preponderance of the evidence that all of the claims and allegations which

 require that standard are h e.


54. Plaintiffs will prove using clear and convincing evidence that the claims and allegations which require

 that standard are true.


55. Each plaintiff is interested in the welfare of all other plaintiffs and all harms to any plaintiff are harms to

  all plaintiffs.


56. Plaintiffs individually sustained economic and/or non-economic losses, resulting in damages in an

  amount to be proven at trial


57. As to all of the defendants, all of the relevant actions which led to the Plaintiffs harms and/or losses in

  all the claims and allegations in that the relevant acts were authorized, requested, commanded, performed, or

  recklessly tolerated by a person who had duties of such responsibility that their conduct reasonably may be

  assumed to represent the policy of the corporation on behalf of the corporation and within the scope of their

  office or employment.


58. Each defendant s relevant actions in all the claims and allegations which preceded the injury were

  voluntarily performed.


59. Each Defendants’ individual relevant acts in all claims were a proximate cause of the harms and/or

  losses to the plaintiffs. Those harms and/or losses would not have resulted if any Defendant had independently


  acted differently.




                            COMPLAINT: DAVIS v. HILTON et al                Page 9 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 10 of 22 PageID #: 10
60. In all the claims, each defendant, intentionally, knowingly, and/or recklessly engaged in the conduct

  alleged.


61. Each defendant acted intentionally where the result of their conduct was to cause and/or threaten to

  cause more than offensive touching to whomever was preventing the elevator door from closing with the

  conscious objective or desire of forcing the person to move out of the path of the door in order to allow the

 door to close.



62. Each Defendant independently acted knowingly as to the natu e and circumstances surrounding

   nudging Mode' operation in that they knew that nudging” Mode would operate at any time after the

 elevator door was open for the preset period of time regardless of what was preventing the door from closing

 and that it was reasonably certain to cause or threaten to cause more than offensive touching.


63. Defendant s relevant acts in all the claims were reckless.


64. As to all claims, each Defendant individually acted recklessly in that each actor was aware that

 “nudging” mode was specifically designed to cause or threaten to cause more than objective touching but the

 person performing the acts consciously disregarded the almost certain risk that the elevator door would make

 or threaten to make physical contact with whomever was preventing the door from closing. Any ordinary

 person would exercise care prior to forcibly closing a door but the persons who authorized, requested,

 commanded, perfo med the selection of, and/or recklessly tolerated the use of nudging” mode allowed their

 machine to disregard the situation preventing a door from closing and allowed the machine to continue to

 forcibly attempt to close the door.


65. Each Defendant’s relevant acts in all the claims were negligent.


66. Each Defendant individually had a duty to protect those who used their elevators, or the elevators in a

 building they had a measure of control over, from unreasonable risk of harm.




                           COMPLAINT: DAVIS v. HILTON et at               Page 10 of 22
      Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 11 of 22 PageID #: 11
67. Each Defendant individually breached their duty of care when they authorized, requested, commanded,

 performed, and/or recklessly tolerated the use of nudging mode in the elevators or the elevators in a building

 they had a measure of control over since its operation was specifically designed to cause or threaten to cause

 bodily injury in the form of more than offensive touching.


68. In all of the claims each corporation individually had a measure of control at all times relevant to the

 planning, construction, and operation of the hotel sufficient to have independently prevented the use of

 “nudging” mode and thereby would have prevented the injury to Mrs. Davis.


69. Each Defendant individually had knowledge sufficient enough to have foreseen that “nudging” mode

 would cause bodily injury in the form of more than offensive touching since that was it designed purpose.


70. The use of “nudging” mode was the direct cause of Mrs. Davis initial bodily injury which was the door

 shoving her to an extent that it was more than objective touching.


71. Mrs. Davis initial bodily injury led to all of the harms and losses incurred by each Plaintiff individually.


72. Each Defendant’s relevant acts in all the claims were grossly negligent.


73. Each Defendant was independently culpable and/or liable for all their relevant acts in all claims.


74. Plaintiffs are entitled to exemplary damages for each claim.


75. Plaintiffs are entitled to unlimited exemplary damages for each claim.


76. Plaintiffs are entitled to their reasonable attorneys’ fees and costs of suit in each claim.


77. As to all Defendants, the defendants were grossly negligent in that the actors who authorized, requested,

 commanded, performed, and/or recklessly tolerated the use of “nudging mode in the elevators, or the

 elevators in a building, they had a measure of control over at the time of their actions knew that the use of

 “nudging mode and/or similar elevator door control methods involves an almost certain risk of causing or

 threatening to cause bodily injury in the form of more than offensive touching and considering that there was a

                           COMPLAINT: DAVIS . HILTO et al                 Page 11 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 12 of 22 PageID #: 12
 high probability that more serious injuries could occur and had occurred in the past, which they were aware of

  due to the number of claims f om injuries the corporations had received from elevator doors, especially to

 persons of limited strength and/or mobility yet they proceeded with conscious indifference to the rights, safety,

 or welfare of others and compounded that risk with the elimination of the mechanical safety bar almost all

 users had come to expect to exist on elevator door edges.


78. In all of the claims the corporations are independently responsible for the result since the injury to Mrs.

 Davis would not have occurred but for the conduct of each corporation acting alone.


79. In all of the claims the entity or entities liable for the claim were responsible for causing the ultimate

 result since they independently desired the initial result of bodily injury in the form of more than offensive

 touching or threat thereof to occur to any or all individuals who are preventing the doors from closing.


80. Defendant Kone designed, manufactured, and serviced the elevators at the hotel and could have

 prevented the use of nudging Mode on their own initiative and that act would have prevented Mrs. Davis

 injury.


81. In all of the claims the use of Kone s “nudging mode was the producing cause ofMrs. Davis injury. Kone,

 among other things, incorporated it into the elevator’s design. O’Reilly, among other things, approved or selected

 it as the operating mode, and the Hilton defendants among other things selected, authorized, requested,

 commanded, and/or recklessly tolerated its use for the hotel elevators.


82. In all of the claims each defendant was aware that nudging Mode was designed purposefully to cause

 bodily injury, as defined by Texas laws, in that the elevator doors were designed for “more than offensive

 touching with the purpose of provoking the person affected into their desired action of moving in order to allow

 the elevator doors to close in a misguided attempt to make the elevator operate more productively. This was a

 misguided since persons of physical means could have physically forced the door to remain open either by

 repeatedly producing the force required to cause the door to retract, repeatedly or continuously pressing the Door



                           COMPLAINT: DAVIS v. HILTO et al                 Page 12 of 22
      Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 13 of 22 PageID #: 13
  Open Button on the elevator s Control Panel, repeatedly or continuously pressing the Call Button in the landing

  area, or by placing an object in the doorway.


83. In all of the claims each defendant was aware of or should have been aware of the potential for injury

 presented to persons of limited mobility and/or st ength who would be unable to move quickly enough to clear the

 doorway, be physically unable to create the force sufficient to prevent the door from continuing to close while

 they physically attempt to prevent the door from closing, and/or were unable to take any meaningful action to

 prevent additional injury from occurring.


84. In each of the claims each defendant was, or should have been, aware of the fact that the closing of elevator

 doors is one of the leading factors in claims due to injury from elevators.


85. Mrs. Davis relied on the assertion in public advertising of the hotel as Embassy Suites by Hilton and

 by which defendant Parks and/or the Hilton defendants were perceived as the apparent agent and/or authority.


86. In each of the claims each defendant was, or should have been, aware that the failure to install one of a most

 common safety devices, the mechanical safety device, historically installed in most elevators and expected to be

 found by most elevator users, along with the disabling of the electrical sensor during nudging mode’s operation

 of closing the elevator doors presented an unreasonably unsafe condition.


87. Defendant Kone’s actions in this claim included a fraudulent misrepresentation as to the safety of their

 product. Kone knew that elevator doors were a cause of a large portion of claims related to injuries from

 elevators. Kone did not mention in their product manual the potential for harm from using “nudging Mode

 nor the fact that many jurisdictions, building specifications, and authorities did not allow “nudging mode to

 be used. A more pradent manufacturer included a warning concerning the use of an operating mode precisely

 like “nudging Mode in their product manuals.




                           COMPLAINT: DAVIS v. HILTO et al                     Page 13 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 14 of 22 PageID #: 14
88. Defendant Kone s actions in this claim included a fraudulent misrepresentation as to the safety of their

 product. Kone specifically made multiple claims that presented NUD L Mode has a safe operating mode in

 their online definition of NUD L Mode.


89. Defendants O Reilly and the Hilton defendants were aware of and specified, authorized, requested,

  commanded, performed, and/or recklessly tolerated the use of nudging mode for the elevator operation at the

 hotel and each could have independently prevented the use of nudging mode on their own initiative and that

 act by any of them would have prevented Mrs. Davis injury.


90. No ordinary person if faced with the decision to close a door or not when they knew that someone or

  something was blocking the door would only do so in extreme circumstances with knowledge of what is blocking

 the door and the potential for injury which could have occurred if the door had been forcefully closed.


91. There are many examples of prudent owners, superior agents, governmental, and quasi-govemmental

 agencies which take active measures to ensure that “nudging” Mode or a similar operating mode is not used in the

 buildings where they have control.


92. There are examples where prudent elevator manufacturers warn customers of issues related to elevator

 operations similar to “nudging” Mode.


93. The use of the term "Embassy Suites by Hilton" created a reasonable belief by Mrs. Davis and others

 that Defendant Parks and/or the Hilton defendants had acted to create a safe and comfortable quality

 environment for the guests of the hotel.


94. Each defendant acted with malice in that their acts or omissions created an extreme degree of risk of

 bodily injury in that each defendant knew that “nudging” Mode was created specifically for the purpose of

 causing or threatening to cause bodily injury and they individually acted with actual and subjective awareness

 of the purpose of “nudging” Mode yet proceeded with conscious indifference to the safety of the users of the

 elevators.


                          COMPLAINT: DAVIS v. HILTON et al                 Page 14 of 22
      Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 15 of 22 PageID #: 15
95. The definition of NUD L Mode shows that the elevator was intentionally designed to make or threaten to

 make bodily contact, with up to 35 pounds of force, for the purpose of causing whomever is in the way to

 move therefore that is an intentional infliction of bodily injury, or threat to inflict bodily injury, since it is "

 more than offensive touching". Since that was the purpose of nudge mode it is designed to inflict bodily injury

 and therefore bodily injury would be a substantial certainty.


96. Each Defendant knew or should have known that most persons would consider a door closing while they

 were in the doorway to be offensive.


97. Each Defendant knew the operation of nudging Mode was for the purpose of provoking persons who

 were preventing the door from closing into the action of clearing the doorway which the Defendant desired.


                                          FIRST CLAIM FOR RELIEF


                             Unreasonably Dangerous Product Design by Kone Inc.



                                  Strict Products Liability and Gross Negligence


98. Plaintiffs incorporate by reference as if fully set forth herein all allegations above.


99. Defendant Kone Inc. caused Mrs. Davis severe bodily injuiy on April 21, 2018 because of an

 unreasonably dangerous product design and marketing defect which led to all plaintiffs’ losses.


100. Defendant Kone had a duty to make safe or warn against any concealed, unreasonably dangerous

 conditions presented by their product of which they were or reasonably should have been aware of, but the

 user was not.



101. Chapter 82.005 of Texas’ Civil Practices and Remedies Code provides for a products liability action

 against a seller and/or manufacturer based on a design defect.




                            COMPLAINT: DAVIS v. HILTON et al                  Page 15 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 16 of 22 PageID #: 16
102. Operating the elevator without the NUD L or nudging mode enabled would be a safer alternative and

 its implementation would involve nothing more than the selection of a different parameter already available

 on the elevator controls.


103. The safer alte ative design was available at no cost to all of the defendants.


104. The use of NUD L or nudging mode is not required by any applicable code nor was its use required by

 the installation agreement.


105. Kone Inc. designed the “nudging” mode to close the elevator door if the entryway is blocked by ignoring

 the photo-electric sensor and the design also eliminated the mechanical safety device which could be used

 with little effort to cause the elevator door to retract to the folly open position if pressed. This design led to all

 of the Plaintiffs losses.


106. Allowing the elevators Kone approved and/or permitted to operate at the hotel to operate with the door-

 blocked photo-electric sensor disabled and without a mechanical safety device in place directly led to all of the

 Plaintiffs’ losses


107. Kone marketed their elevators which use “nudging Mode even though they knew of a potential risk of

 harm presented by the product but marketed it without adequately warning of the danger nor providing

 information concerning the available safer alternative.


108. Defendant Kone knew or should have been aware that the disabling and removal of safety devices

 presented an unreasonable risk of injury to those who used their elevators. Particularly the increased risk

 presented to persons of limited mobility like Mrs. Davis.


109. Operating the elevator without NUD L or “nudging mode activated would not cause a substantial

 impairment to the elevator’s utility.




                             COMPLAINT: DAVIS v. HILTON et al                Page 16 of 22
      Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 17 of 22 PageID #: 17
110. The use of nudging Mode was a producing cause of Mrs. Davis initial bodily injury which led to all

 plaintiffs losses for which the Plaintiffs seeks recovery.


111. At no time prior to the closing of the elevator door was Mrs. Davis warned that the door would close

 while she was in the doorway.


                                        SECOND CLAIM FOR RELIEF


                   Defendant O Reilly and the Hilton Defenda ts are liable for all of the


                       plaintiffs losses due to an unsafe condition on their premises.



112. Plaintiffs incorporate by reference as if folly set forth herein all allegations above.


113. Defendants had a duty to make safe or warn against any concealed, unreasonably dangerous conditions

 of which the landowner is, or reasonably should be, aware but the invitee is not.


114. At no time prior to the closing of the elevator door was Mrs. Davis warned that the door would close

 while she was in the doorway.


115. Defendants knew, or should have known, that operating an elevator with the most commonly used safety

 devices eliminated or disabled would create an unreasonable risk of injury to those who used their elevators.

 Particularly to the increased risk presented to persons of limited strength and/or mobility like Mrs. Davis.


116. Defendants knew about the dangerous condition.


117. The unsafe condition was concealed.


118. Mrs. Davis was not aware of the danger.


119. Defendants did not take any action to eliminate the dangerous condition.


120. The dangerous condition could have been eliminated at little or no cost by directing that Kone

  discontinue use of the nudging mode option.

                           COMPLAINT: DAVIS v. HILTO et al                 Page 17 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 18 of 22 PageID #: 18
121. Asa direct, legal, and proximate result of the injury caused by this dangerous condition, Plaintiffs

 sustained economic and non-economic losses, resulting in damages in an amount to be proven at trial.


                                        THIRD CLAIM FOR RELIEF

                    Each defendant s individual actions c used physical contact between



                       Mrs. Davis and the elevator door which caused her severe bodily



                           injury on April 21.2018 which led to all pl intiffs losses.


122. Plaintiffs incorporate by reference as if fully set forth herein all allegations above.


123. Each defendant is independently liable for causing severe bodily injury to Mrs. Davis in that their actions

 directly led to the physical contact between her and the elevator door.


124. The physical contact was intentionally initiated.


125. The physical contact was more than offensive touching.


126. Each defendant knew that the physical contact with the elevator door was a likely result of the use of

  nudging Mode.


127. Each defendant knew that the closing of the door would be regarded as a threat of physical contact to any

 individual in the doorway.


128. Each defendant knew that “nudging” Mode was designed to provoke people into clearing the elevator s

 doorway.



129. Each defendant knew that most persons would consider a door closing while they were in the doorway

 to be offensive.


130. At no time prior to the closing of the elevator door was Mrs. Davis warned that the door would close

 while she was in the doorway.

                           COMPLAINT: DAVIS v. HILTO et al Page 18 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 19 of 22 PageID #: 19
                                       FOURTH CLAIM FOR RELIEF


                       All defendants are strictly li ble for all of the plaintiffs losses.


131. Plaintiffs incorporate by reference as if folly set forth herein all allegations above.


132. The use of nudging Mode without a mechanical safety bar created an inherently dangerous condition

 in that “nudging” Mode is s ecifically designed to cause or threaten to cause bodily injury in the form of more

 than offensive touching.


133. Kone as the elevator manufacturer and service provider, O Reilly as the building owner, the Hilton

 defendants as the superior respondent and/or apparent agent and/or authority each individually are liable for

 injuries caused from the use of “nudging” Mode.



134. The use of “nudging” Mode was the direct, legal, and proximate cause of Mrs. Davis’ initial bodily

 injuiy.



135. All of the plaintiffs losses were a direct result of the initial bodily injury to Mrs. Davis.


                       DECLARATORY and INJUNCTIVE RELIEF ALLEGATIONS


136. If this Court does not grant the injunctive relief sought herein, Plaintiff Mrs. Davis and others similarly

 situated will be at risk of injury from elevators using “nudging Mode and control methods similar to NUD L

 Mode in the future.



137. Many other elevator manufacturers and service companies install or service elevator control systems

 which operate similarly to Kone’s NUD L Nudging Mode where the elevator doors will close when the

 users doesn’t expect them to close and all persons affected would be subject to bodily injury while those of

 limited strength and/or mobility would be subject to severe bodily injury.




                            COMPLAINT: DAVIS v. HILTON et al               Page 19 of 22
     Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 20 of 22 PageID #: 20
                                           PRAYERS FOR RELIEF

WHEREFORE, Plaintiffs pray for relief as follows:


                                          DECLARATORY RELIEF

138. for a declaration that nudging Mode is unsafe and likely to or threatens to cause bodily injury to all

 persons affected by its operation,



                                            INJUNCTIVE RELIEF

139. for an injunction requiring all defendants found to share liability to ensure that nudging Mode or a

 similar operating system is not used where there is no functioning mechanical safety device at any location

 where they have control,



140. for an injunction requiring all defendants found to share liability to inform all of the entities with whom

 they have a contractual relationship with which have or can be expected to have control of elevators of the

 factual findings of this action deemed relevant by the court and any declarative relief granted,



141. for an injunction requiring all defendants found to be more than 20 percent liable to jointly create an

 plan acceptable to the court to inform the Administrator of General Services, the Secretary of Health and

 Human Services, the Secretary of Housing and Urban Development, the Secretary of Defense, the United

 States Postal Service, each State s administrative agency tasked with developing elevator safety standards or

 rules, the American Society of Mechanical Engineers, and/or the Elevator Escalator Safety Foundation of the

 factual results of this action deemed relevant by the court and any declarative relief granted,



142. to include within the injunction prayed for in the preceding paragraph and/or for a separate injunction

 requiring all defendants found to be more than 20 percent liable to jointly present an plan acceptable to the

 court to advertise the factual results of this action deemed relevant by the court and any declarative relief




                            COMPLAINT: DAVIS v. HILTON et al               Page 20 of 22
   Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 21 of 22 PageID #: 21

 granted in the most most popular trade journals or other publications designed to appeal to building operations

 managers and building designers,


143. for further injunctive relief requiring the defendants subject to either of the injunctive reliefs requested in

 the previous two paragraphs to implement any plan approved by the court,


                                             ECONOMIC RELIEF

144. for exemplary damages in an amount to be determined at trial,


145. for unlimited exemplary damages in an amount to be determined at trial,


146. for unitive damages in an a ount to be determined at trial,


147. for economic and non-economic damages, in an amount to be proven at trial,



148. for pre and post-judgment interest and an adjustment for inflation where permitted,


149. for reasonable attorneys fees, and costs of suit, and



150. for such other and further relief as this Court deems just and proper.


Respectfully submitted:




       Thomas G. Davis




              Date                                       Date




                           COMPLAINT: DAVIS v. HILTO et al                  age 21 of 22
    Case 2:19-cv-00364-JRG-RSP Document 1 Filed 11/05/19 Page 22 of 22 PageID #: 22

Certification and Closing


Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint:


        (1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation;


        (2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing

existing law;


        (3) the factual contentions have evidentiary support or, if specifically so identified, will likely have

evidentiary support after a reasonable opportunity for further investigation or discovery; and


       (4) the complaint otherwise complies with the requirements of Rule 11.


I agree to provide the Clerk s Office with any changes to my address where case- elated papers may be served. I

understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal of

my case.




       Thomas G. Davis




                Date                                      Date




                            COMPLAINT: DAVIS v. HILTON et al                Page 22 of 22
